Citation Nr: 0430133	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, October 1989 to January 1990, and May 1990 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The Board notes that in his August 2004 hearing before the 
undersigned Veterans Law Judge, the veteran raised the issue 
of a total disability rating based on individual 
unemployability (TDIU).  This issue is not in appellate 
status; therefore, the issue of TDIU is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A preliminary review of the claims folder reveals the RO 
received medical evidence in March, April, and June 2004, and 
forwarded it to the Board without review or issuance of a 
supplemental statement of the case.  Under 38 C.F.R. § 
20.1304, any pertinent evidence submitted by the veteran or 
representative that is accepted by the Board must be referred 
to the RO for review and preparation of a supplemental 
statement of the case, unless this procedural right is waived 
by the veteran.  38 C.F.R. § 20.1304 (2002); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Although 
the veteran waived his rights with respect to other evidence 
that he submitted directly to the Board during his hearing in 
August 2004, he did not waive review of the evidence he had 
submitted earlier to the RO.  

Additionally, the veteran indicated during his hearing that 
he had received treatment for his post-traumatic stress 
disorder as late as August 2004 at the Frank M. Tejeda VA 
Outpatient Clinic in San Antonio, Texas.  Outpatient records 
in the case file only date to January 2004.  An effort should 
be made to retrieve the most recent records.

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should retrieve the veteran's 
treatment records from the Frank M. Tejeda VA 
Outpatient Clinic in San Antonio, Texas, for 
treatment from February 2004 to the present.

3.  Thereafter, the RO should review all 
evidence of record, including any records 
received subsequent to the RO's issuance of 
the December 2002 statement of the case, and 
readjudicate the issue on appeal.  If a 
complete grant of the claim remains denied, 
he and his representative should be furnished 
a supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



